Judgment dismissing the complaint after trial, unanimously affirmed, with costs. On this record plaintiffs do not establish any right to relief under the previous holdings in this court (Judson v. Franhel, 279 App. Div. 372; Gilligan v. Tishman Realty & Constr. Co., 283 App. Div. 157, affd. 306 N. Y. 974; People ex rel. McGoldrick v. Sterling, 283 App. Div. 88). Nor is any additional ground for relief suggested in the absence of a showing that the sale price to Frankel and-his associates was collusive or contrived. Nor do we find any basis for relief under the regulations of the State Rent Commission as now constituted or as now administered. In so holding we do not purport to limit the State Rent Administrator, at least with respect to matters that may arise in the future, in any action that he may be advised to take for the purpose of clarifying or limiting the terms “ cooperative corporation or association ” as they are presently found in the regulations. (State Rent and Eviction Regulations, § 55, subd.'3.) Present — Cohn, J. P., Callahan, Breitel, Bastow and Botein, JJ.